Citation Nr: 1025290	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-46 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether there is clear and unmistakable error (CUE) in an April 
24, 2007, rating decision assigning a November 30, 2006, 
effective date for the grant of an increased 30 percent 
evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from November 1942 to December 1945.

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Seattle, Washington, Regional 
Office (RO) of the United States Department of Veterans Affairs 
(VA).

The Veteran has elected to participate in the Expedited Claims 
Adjudication (ECA) Initiative.  See ECA Agreement and Waiver of 
Rights, dated August 4, 2009.  The ECA is a pilot program 
designed to expedite the processing of claims and appeals by 
obtaining claimants' waivers of certain statutory and regulatory 
response periods, and by utilizing the Board's statutory 
authority to pre-screen cases to determine the adequacy of the 
record for decisional purposes.  The case has been processed 
under regulations governing the ECA.  See 38 C.F.R. §§ 20.1500-
20.1510 (2009).  

Additionally, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In an April 2007 rating decision, the RO granted an increased, 30 
percent evaluation for service connected bilateral hearing loss, 
and assigned an effective date of November 30, 2006.  The Veteran 
did not appeal this decision, and it became final in April 2008.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

In April 2009, the Veteran filed a claim for an earlier effective 
date of the grant of increased evaluation.  In a September 2009 
rating decision addressing an inferred claim for increased 
evaluation, the RO informed the Veteran that "free standing" 
claims for earlier effective dates were not considered valid, and 
VA had no authority to adjudicate the claim in the absence of an 
allegation of CUE in a prior, final decision.  Rudd v. Nicholson, 
20 Vet. App. 296 (2006).

The Veteran then filed a November 2009 notice of disagreement 
(NOD) with the denial of an earlier effective date for his 
increased 30 percent evaluation.  The RO accepted this as an NOD 
with the September 2009 rating decision.

However, there was no decision on effective date for the Veteran 
to have disagreed with.  The September 2009 decision specifically 
informed him that there was no valid claim which could be 
adjudicated, and invited him to file a claim of CUE in the 
future.  The Veteran's November 2009 filing is not an NOD; it is 
a new claim for an earlier effective date for assignment of an 
increased 30 percent evaluation based on CUE in an April 2007 
decision.

The RO adjudicated this claim for the first time in the December 
2009 statement of the case (SOC).  The Veteran then filed a 
substantive appeal in December 2009 expressing his disagreement 
with the SOC; this is, in fact, an NOD to the initial 
adjudication of the CUE claim.  No further action was taken by 
the RO with regard to this claim, other than to certify it to the 
Board.

When an NOD has been filed with regard to an issue, and an SOC 
has not been subsequently issued, the appropriate Board action is 
to remand the issue to the agency of original jurisdiction for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Here, as the SOC is actually the decision being appealed, and the 
appeal is actually an NOD, a supplemental SOC is required.  Thus 
the issue of entitlement to an effective date prior to November 
30, 2006, for an evaluation of 30 percent for bilateral hearing 
loss, is being remanded for issuance of an SOC and to give the 
appellant the opportunity to perfect an appeal.  38 U.S.C.A. § 
7105 (West 2005); 38 C.F.R. § 19.26 (2005); See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Moreover, the file remains incomplete for purposes of 
adjudicating the CUE claim.  A claim for CUE is evaluated based 
on the evidence of record at the time of the decision alleged to 
be in error.  Here, that includes VA treatment records; the 
claims folder contains records from July 2002 to January 2004, 
and from January 2006 to September 2008.  The two year gap in 
records is potentially relevant to the CUE claim, as VA records 
are considered to be constructively of record and must be 
considered.  Bell v. Derwinksi, 2 Vet. App. 611 (1992).  As the 
veteran has argued that VA treatment records contain earlier 
claims for increase, ALL VA treatment records must be obtained 
and reviewed to evaluate his allegations.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1.  Obtain complete VA treatment records, to 
include reports of audiometric evaluations, 
from January 2004 to January 2006.

2.  The Veteran should be provided a 
Statement of the Case which addresses the 
issue of entitlement to an effective date 
prior to November 30, 2006, for an evaluation 
of 30 percent for bilateral hearing loss, 
based on CUE in an April 2007 rating 
decision.  If, and only if, the appeal is 
perfected by a timely filed substantive 
appeal, this issue should be certified to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



